               Case 5:18-cv-01538-JLS Document 77 Filed 04/24/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA


Emily Coulter,                                  ) Case No.: 5:18-CV-01538-JLS
                                                )
                 Plaintiff,                     )
         VS.                                    )
                                                ) ORDER QUASHING
                                                ) DEFENDANT CHASE'S SUBPOENA
Experian Information Solutions, Inc.; Chase     )
Bank USA, N.A.,                                 )
                                                )
_______________
     Defendants.                                )


         After considering the Motion to Quash filed by Coulter Credit in this matter, and for good

cause;

         Coulter Credit's Motion to Quash is hereby GRANTED.


It is so ORDERED.



Dated: ~ / C.. dJ.     Y;k.,/i
                        /
